United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS             October 30, 2003

                       FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                                                                     Clerk


                           No. 03-40992
                         Summary Calendar



                         BRUCE LEE WILLIS,

                                                 Plaintiff-Appellant,

                               versus

   DIRECTOR TEXAS DEPARTMENT OF CRIMINAL JUSTICE INSTITUTIONAL
   DIVISION; WARDEN, TELFORD UNIT; UNKNOWN TAYLOR, Lieutenant;
       UNKNOWN BURGESS, Sergeant; UNKNOWN SMITH, Sergeant,

                                                Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 5:03-CV-65
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Bruce Lee Willis, Texas prisoner #717354, appeals the district

court’s dismissal   without   prejudice   of   his   42   U.S.C.    §   1983

complaint for failure to exhaust administrative remedies.            Willis

argues that the district court abused its discretion in dismissing

his complaint and that its judgment should be reversed and his case

remanded for further proceedings.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
          The district court dismissed Willis’ complaint pursuant to 42

U.S.C. § 1997e because he failed to provide documentation verifying

his allegations that he had exhausted his administrative remedies.

As set forth in our decision in Underwood v. Wilson, 151 F.3d 292,

296 (5th Cir. 1998), however, “[d]ismissal under § 1997e is made on

pleadings without proof,” and when “the plaintiff has alleged

exhaustion with sufficient specificity, lack of admissible evidence

in the record does not form the basis for dismissal.”

          Here, although Willis was unable to produce a copy of his

Step 2 grievance form, he specifically alleged that he exhausted

both steps of the grievance procedure.                  In explaining why he was

unable to submit a copy of the form, Willis never denied that he

filed a Step 2 grievance form and offered an explanation regarding

why he was unable to produce a copy of the form.                  Because Willis

alleged exhaustion with sufficient specificity, Underwood requires

that the district court’s judgment be VACATED and the case REMANDED

for further proceedings.                 The district court is not precluded from

revisiting the exhaustion issue “based upon a response by the

defendants.”                  Days v. Johnson, 322 F.3d 863, 868 (5th Cir. 2003).

          VACATED AND REMANDED.




G:\opin-sc\03-40992.opn.wpd                     2